DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group II, claims 13-24 in the reply filed on 8/29/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).   Thus, claims 1-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention I, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/29/22.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Abstract should be modified to reflect method invention (elected)

Claim Objections
Claims 13-24 are objected to because of the following informalities: 
Please provide a generic term for “ppma”(claim 13, line 5) ?    Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 13-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
“the piezoelectric material substrate” (claim 13, line 3) lacks proper antecedent basis for this, it is suggested insertion of:--”providing  a piezoelectric material substrate” for line 3 of claim 1 in  prior to preparing , for clarity of the method limitation. 
“ppma” (claim 13, line 5) should be further define to exactly what it stand for (such term appears to be , e.g., part per million atomic (ppma))
“a composite substrate (in claims 14-24 about line 1) should be updated to --“the composite substrate”--, since it is directed to  “a composite substrate “ of the claim 13, line 1.
“is cut out” (claim 15, line 2) not a positive method limitation, the use of: --“cutting out the silicon wafer from a crystal by one of FZ, MCZ, CZ processes, is/are suggested.
“manufactured by any of “(claim 15, line 3) is unclear and confusing, it is suggested the use of a concise one of process as suggested above.
“the FZ method, the MCZ method, and the CZ method” (claim 15, line 3) lack proper antecedent basis for this.
“is thermally oxidized” (claim 18, line 2) should be rewritten to method limitation, the use of: --wherein the providing the intervening layer further including thermally oxidizing the silicon wafer.  For clarity of the method limitation.
“is formed” (claims 19-20, line 2) “is performed “(claim 24, line 2) not positive method limitation.
“the surface”(claim 22, line 2) appears to be unclear since the base claim 16 refers to either or both surfaces.   Please be more directed.
“at least one of” (claim 22, line 2) is confusing and should be deleted.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 13-24 as best understood is/are rejected under 35 U.S.C. 103 as being unpatentable over Osamu et al (JP 2004-304622) in view of Kiyoshi (JP2002184960). 
wamotor et al discloses the claimed method of manufacturing a composite substrate comprising:
preparing the piezoelectric material substrate 41 (see Fig. 16); 
preparing a silicon (Si) wafer as a support substrate 8(see Figs. 2-3); 
bonding the piezoelectric material substrate 9 and the silicon wafer 8 (see Fig. 16); and
 thinning the piezoelectric material substrate after the step of bonding (see Fig. 16, (b) and the discussed of thinning of substrate 41a joint silicon substrate 41b to a desired thickness after joining the two substrates (see paras 34, 70-74)).    Osamu et al however does not specify the silicon structure having an interstitial oxygen concentration of 2 to 10 ppma.  The Kiyoshi teaches substantially of utilizing with a silicon structure having an interstitial oxygen concentration within range of 2 to 10 ppma particular 6ppma are common (see discussion at para 22 and para 28).  Therefore, it would have been obvious to one of an ordinary in the art at the effective filing date of the invention to utilize the Kiyoshi’s teaching as noted above onto the invention of Osamu et a in order to facilitate the fabrication process by utilize the known and available materials including that as discussed above. 

    PNG
    media_image1.png
    281
    304
    media_image1.png
    Greyscale

Limitations of claims 14-15 perhaps is met by the above since these claims do not appear to contain any further method features of base claim 13 and are considered to be met by the combination teaching set forth above. 
As applied to claim 23, appears to be met by the modified Osamu /Kiyoshi invention, where the surface activation treatment is well known process mentioned by the Osamu (see para 0034) as a step before  direct bonding  of the LT substrate to SI wafer, respectively.

Allowable Subject Matter
Claims 16-22 and 24 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH N TRINH whose telephone number is (571)272-4569. The examiner can normally be reached M-TH ~6:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Dung Vo can be reached on 5712724690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINH N TRINH/Primary Examiner, Art Unit 3729                                                                                                                                                                                                        

mt